Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The response, filed November 7, 2022, have been entered. Claim 2 has previously been cancelled. Claims 1 and 3-21 are currently pending in the application. 
Applicant argues on pages 8-10 that Hockerson-Halberstadt, Inc. v. Avia Group Int'l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) is not relevant to Applicant's drawings as Applicant's specification clearly describes the claimed ratios of the drawings. While Examiner agrees that Applicant's specification and drawings sufficiently include the claimed ratios, it is noted that arguments were never made that Applicant's drawings were not to scale or that either Applicant's specification or drawings failed to show the claimed ratios. Examiner, in the Office Action mailed June 7, 2022 was responding to the arguments Applicant presented in the amendments, filed March 15, 2022, where, on page 9 of Applicant's remarks, Applicant illustrated that Maier (DE 192914113073 A1) did not disclose, teach, or suggest the claimed ratio by referring to Figure 10 of Maier and drawing conclusions regarding the dimensions of Maier based on the scale of the drawings. Maier is silent as to the specific dimensions of the mattress of Figure 10, only providing dimensions of the top surface in paragraph 0011. As Figure 10 shows a partial perspective view that is perpendicular to the plane of the top surface, these dimensions are not relevant when determining the height of the components of Maier. Since Maier does not disclose that the drawings are to scale and is silent as to dimensions, Applicant's arguments based on measurement of the drawing features in the reply filed March 15, 2022 are of little value. Moreover, no arguments were made by the Examiner that Maier explicitly disclosed the claimed ratios. As discussed in further detail below Examiner argues it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier with the claimed ratios, because doing so would merely amount to a potential change in the relative dimensions of the tub of Maier, and, additionally, it would have been obvious to one having ordinary skill in the art to have selected the claimed ratios to conform to user or manufacturer preferences for certain levels of comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, where Maier discloses the claimed tub comprising a rail, cavity, and base, these components only differing in only the claimed ratios, discovering the optimum or workable ranges involves only routine skill in the art.
Moreover, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Applicant argues that paragraph 0121 of the specification discusses advantages provided by these claimed ratios. However, the advantages discussed in paragraph 0121 do not appear to be the result of the claimed ratios. Specifically, applicant points to the advantage of the rails providing a pleasant feel when the end user sits on the edge of the mattress assembly. However, this pleasant feel is not explicitly attributed to any claimed ratio, but rather appears to be attributed to the rail extending a full height of the mattress, which Maier discloses (see annotated Figure 10, below, and paragraph 0081, where the rail 60 and base 66 are integral are the rail height can be considered to be the entire height of the side walls of the mattress). As discussed in the previous Office Action, Applicant has not explicitly disclosed that the claimed ratios themselves solve any stated problem or provide any unexpected result, and it appears that the invention would perform equally well where the claimed ratios are of another size. Moreover, even if the pleasant feel were the result of the claimed ratios and not the rail height extending the full height of the mattress, “a pleasant feel” is a subjective measure, and what is considered pleasant or not pleasant to a user may differ between users. While a certain rail height or ratio dimensions may be pleasant to a particularly large number of users, it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum range or value involves only routine skill in the art. In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233 are relevant.
Applicant has submitted a Declaration of Inventor Christopher E. Nolte under 37 C.F.R. 1.132 to establish criticality of the claimed ranges of ratios of the independent claims. The Declaration states that the claimed ranges, in combination with the other features of the independent and dependent claims, provide a rearrangeable mattress that fits a standard form factor expected of a mattress. Additionally, Applicant argues on page 10 of Applicant’s remarks that extensive experimentation was conducted to determine the claimed ratios provided distinct and marketable differentiation within the market. The Declaration under 37 CFR 1.132 filed September 1, 2022 is insufficient to overcome the rejection of claims 1, 16, and 21 based upon Maier as set forth in the last Office action because the statements of the Declaration do not provide any objective evidence of unexpected results or unexpected commercial success, but merely amounts to conclusory statements regarding the alleged criticality of the claimed ranges without presenting any objective evidence of commercial success or other unexpected results. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance" and mere conclusions present by Applicant are “not entitled to the weight of conclusions accompanying the evidence”. See Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) and MPEP 716.02(b).
Additionally, an applicant who is asserting an unexpected result of commercial success to support their contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success (see MPEP 716.03), and must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996). Merely stating that there was an unexpected result of commercial success of an article which embodied the invention is not sufficient, and such statements must be accompanied by objective evidence of a nexus between the claimed invention and commercial success to be given substantial weight in the determination of obviousness or nonobviousness. As the Affidavit fails to provide such objective evidence, the Affidavit is insufficient to overcome rejection under 35 U.S.C. 103 as discussed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (German Publication No. DE 102014113073 A1), hereinafter referred to as Maier.
Regarding claim 1, Maier discloses a mattress assembly 1, comprising:  a tub 60 and 66 including vertically extending rails 60 and a base 66 and defining an interior cavity 61 bound by the rails 60 and the base 66 (Figures 5, 10, and paragraph 0027); a plurality of non-laminated and rearrangeable layers 10, 20, 30, 40, 50 positioned within the interior cavity 61 to provide both support and comfort levels within the mattress assembly 1 (Figure 9 and paragraphs 0073 and 0080), each layer 10, 20 , 30, 40, 50 including a layer cover and a layer foam (paragraph 0076, where each layer is comprised of foam and have a textile fabric to cover them to lower the friction between the tub and the layers); and a cover system 50, 51, 52, 53, and 54 that includes a removable cover 54 allowing selective access to the plurality of layers 10, 20, 30, 40, 50 and the interior cavity 61 and selectively compressing the plurality of layers 10, 20, 30, 40, 50 within the tub 60 and 66 (Figure 5 and paragraphs 0078 and 0027 where the outer shell of the assembly sits snugly on the frame so the layers are optimally fixed) wherein the tub defines a rail height and a cavity height (see annotated Figure 10, below, where the rail 60 and base 66 are integral are the rail height can be considered to be the entire height of the side walls of the mattress, paragraph 0081). 

    PNG
    media_image1.png
    379
    632
    media_image1.png
    Greyscale

Maier does not explicitly disclose wherein a ratio of the rail height to the cavity height is between about 1.4 and about 1.8.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the ratio of the rail height to the cavity height is between about 1.4 and about 1.8, because doing so would merely amount to a potential change in the relative dimensions of the tub of Maier, where the cavity 61 extends to the base 66, where the rail 60 extends the entire height of the mattress (paragraph 0081 where the rail 60 and base 66 are integral, additionally see Figure 10).  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the ratio of the rail height to the cavity height is of another size, such as a providing a thinner base to expand the cavity height so that more customizable inserts may be placed in the cavity.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) is relevant. Moreover, it would have been obvious to one having ordinary skill in the art to have selected the claimed ratios to conform to user or manufacturer preferences for certain levels of comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, where Maier discloses the claimed tub, differing in only the ratio between the rail height and cavity height, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233.
Regarding claim 3, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the tub defines a rail height and a base height (see annotated Figure 10 above, where the rail 60 and base 66 are integral are the rail height can be considered the entire height of the side walls of the mattress, paragraph 0081).  Maier does not explicitly disclose, a ratio of the rail height to the base height is between about 2.5 and about 2.9.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the ratio of the rail height to the base height is between about 2.5 and about 2.9, because doing so would merely amount to a potential change in the relative dimensions of the tub of Maier, where the base 66 is significantly shorter than the rail 60 which extends the entire height of the mattress (paragraph 0081 where the rail 60 and base 66 are integral, additionally see Figure 10).  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where a ratio of the rail height to the base height is of another size, such as a providing a thinner base to expand the cavity height so that more customizable inserts may be placed in the cavity. Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant. Moreover, it would have been obvious to one having ordinary skill in the art to have selected the claimed ratios to conform to user or manufacturer preferences for certain levels of comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, where Maier discloses the claimed tub, differing in only the ratio between the rail height and base height, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233.
Regarding claim 4, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the tub defines a rail width and a base height (see annotated Figure 10, above). Maier does not explicitly disclose a ratio of the rail width to the base height is between about 0.6 and about 0.8.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the ratio of the rail width to the base height is between about 0.6 and about 0.8, because doing so would merely amount to a potential change in the relative dimensions of the tub of Maier, where the base 66 is significantly thinner than the rail 60 (Figure 10).  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where a ratio of the rail width to the base height is of another size, such as a providing a thinner base to expand the cavity height so that more customizable inserts may be placed in the cavity.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant. Moreover, it would have been obvious to one having ordinary skill in the art to have selected the claimed ratios to conform to user or manufacturer preferences for certain levels of comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, where Maier discloses the claimed tub, differing in only the ratio between the rail width and base height, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233.
Regarding claim 8, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein each of the plurality of layer covers (paragraph 0076) includes a layer identifier 15, 25, 35, 45 that aids an end user in identifying a characteristic of the layer (Figures 10-11, and paragraph 0081 where each layer has flags to provide information about the hardness profile of the layer).
Regarding claim 21, Maier discloses a mattress assembly 1, comprising:  a tub 60 and 66 including vertically extending rails 60 and a base 66 and defining an interior cavity 61 bound by the rails 60 and the base 66 (Figures 5, 10, and paragraph 0027); a plurality of non-laminated and rearrangeable layers 10, 20, 30, 40, 50 positioned within the interior cavity 61 to provide both support and comfort levels within the mattress assembly 1 (Figure 9 and paragraphs 0073 and 0080), each layer 10, 20 , 30, 40, 50 including a layer cover and a layer foam (paragraph 0076, where each layer is comprised of foam and have a textile fabric to cover them to lower the friction between the tub and the layers); and a cover system 50, 51, 52, 53, and 54 that includes a removable cover 54 allowing selective access to the plurality of layers 10, 20, 30, 40, 50 and the interior cavity 61 and selectively compressing the plurality of layers 10, 20, 30, 40, 50 within the tub 60 and 66 (Figure 5 and paragraphs 0078 and 0027 where the outer shell of the assembly sits snugly on the frame so the layers are optimally fixed) wherein the tub defines a rail width and a base height (see annotated Figure 10, above, and paragraph 0081).
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the ratio of the rail width to the base height is between about 0.6 and about 0.8, because doing so would merely amount to a potential change in the relative dimensions of the tub of Maier, where the base 66 is significantly thinner than the rail 60 (Figure 10).  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where a ratio of the rail width to the base height is of another size, such as a providing a thinner base to expand the cavity height so that more customizable inserts may be placed in the cavity.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant. Moreover, it would have been obvious to one having ordinary skill in the art to have selected the claimed ratios to conform to user or manufacturer preferences for certain levels of comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, where Maier discloses the claimed tub, differing in only the ratio between the rail width and base height, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Schwartz (U.S. Patent No. 5,513,402).
Regarding claim 5, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the plurality of layers 10, 20, 30, 40 includes:  a first layer foam 10 being constructed of a first material, a second layer foam 20 being constructed of a second material, a third layer foam 30 being constructed of a third material, and a fourth layer foam 40 being constructed of a fourth material, (Figures 9 and 10, and paragraph 0080 where each layer 10, 20, 30, 40 can have respective hardness profiles, 19, 29, 39, 49, and see paragraph 0077 where different hardness profiles can result from different foam densities), where at least one of the layers can be identical to another layer (paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress). Maier does not disclose a fifth layer foam being constructed of the fourth material.
Schwartz teaches a fifth layer 79 (Figure 20, where five foam layers 74, 75, 76, 77, and 79 are present, and see, Maier, paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier with a fifth layer foam being constructed of the fourth material as taught by Schwartz, because providing more layers would allow a user to further customize the firmness profile of their mattress by rearranging the layers in a desired order (see Schwartz, Col. 11, lines 21-38).  Moreover, doing so would merely amount to a simple duplication of parts, where an additional layer may be added to the mattress, that would not provide unexpected results, where both Schwartz and Maier disclose a customizable mattress with a plurality of interchangeable layer in order to provide a customized firmness profiled (see Schwartz, Col. 11, lines 21-38 and Maier, paragraph 0010).  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Regarding claim 7, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the plurality of layers 10, 20, 30, 40 includes:  a first layer 10, a second layer 20, a third layer 30, and a fourth layer 40 (Figure 10).
Maier does not disclose the first layer defining a thickness of between one and two inches, the second layer defining a thickness of between one and two inches, the third layer defining a thickness of between one and two inches, the fourth layer defining a thickness of between one and two inches, and a fifth layer defining a thickness of between one and two inches.
Schwartz teaches the first layer 74 defining a thickness of between one and two inches, the second layer 75 defining a thickness of between one and two inches, the third layer 76 defining a thickness of between one and two inches, the fourth layer 77 defining a thickness of between one and two inches, and a fifth layer 79 defining a thickness of between one and two inches (Figure 20 and Col. 8, lines 60-67, where the mattress layer can be 3cm, or 1.18in, thick and all layers can have a uniform thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the first layer defining a thickness of between one and two inches, the second layer defining a thickness of between one and two inches, the third layer defining a thickness of between one and two inches, the fourth layer defining a thickness of between one and two inches, and a fifth layer defining a thickness of between one and two inches as taught by Schwartz, because providing a uniform thickness to each of the layers will allow the layers to be interchangeable between separate mattress cavities and providing a mattress of a standard size, such as North American sizes, would allow a user to use standard sheets with the customizable mattress (see Schwartz, Col. 8, lines 60-67). Additionally, providing more layers would allow a user to further customize the firmness profile of their mattress by rearranging the layers in a desired order (see Schwartz, Col. 11, lines 21-38). Moreover, doing so would merely amount to a simple duplication of parts, where an additional layer may be added to the mattress, that would not provide unexpected results, where both Schwartz and Maier disclose a customizable mattress with a plurality of interchangeable layer in order to provide a customized firmness profiled (see Schwartz, Col. 11, lines 21-38 and Maier, paragraph 0010).  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of O’Connell, Jr. (U.S. Publication No. 2017/0224126), hereinafter referred to as O’Connell, and further in view of Schwartz.
Regarding claim 6, Maier, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Maier, as modified, further discloses wherein the second, third, and fourth materials are a polyurethane foam (see Maier, paragraph 0028, where the foam used in the layers 20, 30, 40 can be polyurethane foam), where the material can have varying densities (see Maier, paragraph 0077, where each foam layer can be constructed with different densities). 
Maier, as modified, does not disclose the first material is a gel memory foam with a density of about 4.0 pounds per cubic foot, the second material has a density of about 3.6 pounds per cubic foot and an indentation load deflection of between about 20 and about 26, the third material has a density of about 1.8 pounds per cubic foot and an indentation load deflection of about 45, and the fourth material has a density of 1.8 pounds per cubic foot and an indentation load deflection of about 33.
O’Connell teaches wherein a layer 115 is a gel memory foam (Figure 1 and paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Maier, as modified, so that the first material is a gel memory foam as taught by O’Connell, because a memory foam layer which incorporates gel is able to effectively remove or absorb the body heat of a user to provide a cooler temperature to the sleeping area (paragraph 0020).
Additionally, it would have been obvious to provide the first material with a density of about 4.0 pounds per cubic foot, the second material with a density of about 3.6 pounds per cubic foot and an indentation load deflection of between about 20 and about 26, the third material with a density of about 1.8 pounds per cubic foot and an indentation load deflection of about 45, and the fourth material with a density of 1.8 pounds per cubic foot and an indentation load deflection of about 33, because doing so would merely amount to an optimization in the firmness profiles of the provided layers in order to provide a customizable mattress through interchangeable layers.  Doing so would not provide unexpected results, as Maier discusses the advantages of using different densities, where the placement of a firmer foam layer lower in the stack of layers 10, 20, 30, and 40 can produce a softer mattress while placing it higher in the stack of layers can provide a firmer mattress, and overall discusses that having different firmness in the layers can allow a user to achieve customized feel (paragraph 0010).  Additionally, Schwartz discusses that to construct a mattress, generally foams with a density of greater than 32 kg per cubic meter (1.998 pounds per cubic foot) are used, and a higher density foam is generally more resilient to impact, is structurally stronger, and retains its properties better over time, and the placement of foams with different compression characteristics in specific orders will change how the mattress is able to be customize to a desired firmness (Col. 11, lines 21-38).  Finally, O’Connell notes that foams with a wide variety of ILD values may be used in the mattress and that by reorienting the support members and the mattress is customizable to the desired body support of the user (paragraph 0015). In this regard, MPEP 2144.05 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) are relevant.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Schwartz and further in view of Howard (U.S. Publication No. 2008/0201856).
Regarding claim 9, Maier discloses the subject matter as discussed above with regard to claims 1 and 8.  Maier further discloses wherein the plurality of layers 10, 20, 30, 40 includes a first layer identifier 15 including a first color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), a second layer identifier 25 including a second color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), a third layer identifier 35 including a third color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), a fourth layer 45 identifier including a fourth color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), where at least one of the layers can be identical to another layer (paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress).
Maier does not disclose a fifth layer identifier including the fourth color, wherein the layer identifiers include a colored fabric.
Schwartz teaches a fifth layer (where Schwartz teaches five layers 74, 75, 76, 77, and 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier with a fifth layer identifier including the fourth colored fabric as taught by Schwartz, where Maier discloses only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress (see Maier, paragraph 0070), because providing more layers would allow a user to further customize the firmness profile of their mattress by rearranging the layers in a desired order (see Schwartz, Col. 11, lines 21-38). Moreover, doing so would merely amount to a simple duplication of parts, where an additional layer may be added to the mattress, that would not provide unexpected results, where both Schwartz and Maier disclose a customizable mattress with a plurality of interchangeable layer in order to provide a customized firmness profiled (see Schwartz, Col. 11, lines 21-38 and Maier, paragraph 0010).  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Howard teaches wherein the layer identifiers 32 include a colored fabric (paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Maier, as modified, so that the layer identifiers include a colored fabric as taught by Howard, because doing so would merely amount to a simple substitution of one known element (the flexible material of the flags of Maier, paragraph 0082) for another (the fabric of Howard, paragraph 0028) that would not provide unexpected results because fabric is a generally flexible material that would be capable of providing the flexibility required of the flags of Maier (described in Maier, paragraph 0082) and can provide the color coding required to help a user identify the firmness profile of the layers (see Maier, paragraph 0081 and Howard, paragraph 0028).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Jensen et al. (U.S. Publication No. 2015/0182042), hereinafter referred to as Jensen.
Regarding claim 10, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the cover system includes an inner liner (paragraph 0075, where the frame can contain a foam core and covered with a cushion cover) and a fire-retardant top cover 54 (Figure 5), wherein the top cover 54 is not directly coupled to the inner liner (Maier, Figure 5, where the top cover is directly coupled via zippers 53 to the outer liner 50). Maier does not disclose wherein a fire-retardant inner liner and a fire-retardant top cover.
Jensen teaches a fire-retardant liner 120 and a fire-retardant top cover 140 (Figure 8 and paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier with a fire-retardant inner liner and a fire-retardant top cover as taught by Jensen, because incorporating a flame-retardant material into to the covers provides a flame-retardant barrier that completely surrounds underlying mattress layers (see Jensen, paragraph 0047).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Jensen and further in view of Vester, III et al. (U.S. Publication No. 2019/0298078), hereinafter referred to as Vester.
Regarding claim 11, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the cover system includes an outer liner 50 including a top cover 54 zippered (through zippers 53) to the outer liner 50 (Figure 5 and paragraph 0074). Maier does not disclose the outer liner including a pocket, and the pocket holding recipe cards.
Jensen teaches an outer liner 220 including a pocket 263 (paragraph 0053), and the pocket holding information about the mattress (paragraph 0053, where the pocket 263 can be used to store various materials that may be associated with the cover assembly or an underlying mattress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the outer liner including a pocket, and the pocket holding recipe cards as taught by Jensen, because the pocket of Jensen allows for pertinent information about a mattress to be stored on the mattress in case a user needs access to the information.
Additionally, Vester teaches providing instructions to a user regarding mattress assembly (paragraph 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Maier, as modified, so that the information stored to be a recipe card because providing set instructions to a user may aid a user to assemble mattress segments in the appropriate density configuration according to their desired firmness profile (paragraph 0037).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Rose (U.S. Publication No. 2010/0170042).
Regarding claim 12, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier does not explicitly disclose wherein the layer covers define a different material density than the layer foams.
Rose teaches wherein the layer covers define a different material density than the layer foams (paragraphs 0063 and 0065 where the covers can comprise a variety of materials such as cotton, which is breathable, absorbent and washable, or other permeable or impermeable fabric such as wool, silk, linen, polyester fleece and paragraph 0039-0040 where the various components of the mattress 200 can be made of visco-elastic polyurethane foam or other types of foam known in the art such as polystyrene or latex foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the layer covers define a different material density than the layer foams as taught by Rose, because the covers of Rose can impart a material property not found in the foam layers, such as in the case of a cotton cover, which is breathable, absorbent, and washable, or a flame-retardant or resistant cover, which protects a user from fire (paragraph 0065).
Regarding claim 13, Regarding claim 12, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier does not disclose wherein the layer covers are removable from the layer foams.
Rose teaches wherein the layer covers are removable from the layer foams (paragraphs 0063 and 0065, where the covers may be provided with a zipper for removal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the layer covers are removable from the layer foams as taught by Rose, because providing removable layer covers allows for the layer cover to be changed out or washed by a user (paragraph 0065).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Magnusson (U.S. Patent No. 4,449,261).
Regarding claim 14, Maier discloses the subject matter as discussed above with regard to claim 1.  Maier further discloses wherein the cover system includes an inner liner surrounding the tub 60 and 66 (paragraph 0075, where the frame can contain a foam core and covered with a cushion cover) and an outer liner 50 surrounding the inner liner (of paragraph 0075) and zipped (through zippers 53) to the removable cover 5 (Figure 5 and paragraph 0074). Maier does not disclose the inner liner zipped to an inner cover to compress the plurality of layers within the interior cavity.
Magnussen teaches an inner liner 34 zipped (through zippers 32 and 35) to an inner cover 14 to compress the plurality of layers 42 and 44 within the interior cavity (Figures 1c and 2 and Col. 7, line 67-Col. 8, line 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the inner liner is zipped to an inner cover to compress the plurality of layers within the interior cavity as taught by Magnussen, because the inner cover of Magnussen permits accessibility to the center cavity which allows ready access to the cores as well as providing a smooth transition between the rails and the cores positioned within the rails (Col. 7, line 67-Col. 8, line 23).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Magnussen and further in view of Jensen, or alternatively, further in view of Jensen and Vester.
Regarding claim 15, Maier, as modified, discloses the subject matter as discussed above with regard to claims 1 and 14.  Maier, as modified, does not disclose the outer liner including a pocket sized to hold recipe cards for instructing an end user of potential arrangements of the plurality of layers.
Jensen teaches an outer liner 220 including a pocket 263 sized to hold recipe cards for instructing an end user of potential arrangements of the plurality of layers (paragraph 0053, where the pocket 263 can be used to store various materials that may be associated with the cover assembly or an underlying mattress, where the pocket is capable of holding information, such as recipe cards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the outer liner including a pocket, and the pocket holding recipe cards as taught by Jensen, because the pocket of Jensen allows for pertinent information about a mattress to be stored on the mattress in case a user needs access to the information.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (which in the instant case the pocket must be sized to hold recipe cards, where the recipe cards are not positively claimed), then it meets the claim.
To the extent it may be argued that the limitation of the recipe cards is positively claimed, Vester is cited for its teaching of providing instructions to a user regarding mattress assembly regarding potential arrangements of the plurality of layers (paragraph 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the information stored to be a recipe card because providing set instructions to a user may aid a user to assemble mattress segments in the appropriate density configuration according to their desired firmness profile (paragraph 0037).
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Schwartz and further in view of Magnussen, Jensen, and Vester.
Regarding claim 16, Maier discloses a mattress assembly 1, comprising:  a first layer 10 including a first layer cover (paragraph 0076, where each layer is comprised of foam and have a textile fabric to cover them to lower the friction between the tub and the layers) and a first layer foam being constructed of a first material (paragraph 0028 where the layers are constructed of foam), a second layer 20 including a second layer cover (paragraph 0076) and a second layer foam being constructed of a second material (paragraph 0028), a third layer including a third layer cover (paragraph 0076) and a third layer foam being constructed of a third material (paragraph 0028), and a fourth layer 40 including a fourth layer cover (paragraph 0076) and a fourth layer foam being constructed of a second material (paragraph 0028 and see Figures 9 and 10, and paragraph 0080 where each layer 10, 20, 30, 40 can have respective hardness profiles, 19, 29, 39, 49, and see paragraph 0077 where different hardness profiles can result from different foam densities), and where at least one of the layers can be identical to another layer (paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress); a tub 60 and 66 including rails 60 and a base 66 and defining an interior cavity 61 sized to receive the first layer 10, the second layer 20, the third layer 30, and the fourth layer 40 (Figures 5, 10, and paragraph 0027); an inner liner surrounding the tub 60 and 66 (paragraph 0075, where the frame can contain a foam core and covered with a cushion cover) and an outer liner 50 surrounding the inner liner (of paragraph 0075) a top cover 54 coupled to the outer liner 50 with a first outer zipper 53 and a second outer zipper 53 (Figure 5), wherein the first layer 10, the second layer 20, the third layer 30, and the fourth layer 40 are not laminated and are rearrangeable by an end user (Figure 9 and paragraphs 0073 and 0080, where Maier does not discuss laminating the foam layers), and a rail height and base height (see annotated Figure 10, above and paragraph 0081).
Maier does not explicitly disclose, a ratio of the rail height to the base height is between about 2.5 and about 2.9. It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the ratio of the rail height to the base height is between about 2.5 and about 2.9, because doing so would merely amount to a potential change in the relative dimensions of the tub of Maier, where the base 66 is significantly shorter than the rail 60 which extends the entire height of the mattress (paragraph 0081 where the rail 60 and base 66 are integral, additionally see Figure 10).  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where a ratio of the rail height to the base height is of another size, such as a providing a thinner base to expand the cavity height so that more customizable inserts may be placed in the cavity. Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant. Moreover, it would have been obvious to one having ordinary skill in the art to have selected the claimed ratios to conform to user or manufacturer preferences for certain levels of comfort, since it has been held that where the general conditions of a claim are disclosed in the prior art, where Maier discloses the claimed tub, differing in only the ratio between the rail height and base height, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233.
Additionally, Maier does not disclose where the first, second, third, and fourth layers define a thickness of between one and two inches; a fifth layer defining a thickness of between one and two inches and including a fifth layer cover and a fifth layer foam being constructed of the fourth material; an inner cover coupled to the inner liner with a first inner zipper and a second inner zipper; the outer liner including a pocket holding recipe cards.
Schwartz teaches the first layer 74 defining a thickness of between one and two inches, the second layer 75 defining a thickness of between one and two inches, the third layer 76 defining a thickness of between one and two inches, the fourth layer 77 defining a thickness of between one and two inches, and a fifth layer 79 defining a thickness of between one and two inches (Figure 20 and Col. 8, lines 60-67, where the mattress layer can be 3cm, or 1.18in, thick and all layers can have a uniform thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the first layer defining a thickness of between one and two inches, the second layer defining a thickness of between one and two inches, the third layer defining a thickness of between one and two inches, the fourth layer defining a thickness of between one and two inches, and a fifth layer defining a thickness of between one and two inches as taught by Schwartz, because providing a uniform thickness to each of the layers will allow the layers to be interchangeable between separate mattress cavities and providing a mattress of a standard size, such as North American sizes, would allow a user to use standard sheets with the customizable mattress (see Schwartz, Col. 8, lines 60-67). Additionally, providing more layers would allow a user to further customize the firmness profile of their mattress by rearranging the layers in a desired order (see Schwartz, Col. 11, lines 21-38). Moreover, doing so would merely amount to a simple duplication of parts, where an additional layer may be added to the mattress, that would not provide unexpected results, where both Schwartz and Maier disclose a customizable mattress with a plurality of interchangeable layer in order to provide a customized firmness profiled (see Schwartz, Col. 11, lines 21-38 and Maier, paragraph 0010, and see Maier, paragraph 0076 where each layer includes an individual layer cover to reduce friction between the tub and the layers, and paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress).  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Magnussen teaches an inner liner 34 coupled (through zippers 32 and 35) to an inner cover 14 with a first inner zipper 32 and 35 to compress the plurality of layers 42 and 44 within the interior cavity (Figures 1c and 2 and Col. 7, line 67-Col. 8, line 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the inner liner is zipped to an inner cover to compress the plurality of layers within the interior cavity as taught by Magnussen, because the inner cover of Magnussen permits accessibility to the center cavity which allows ready access to the cores as well as providing a smooth transition between the rails and the cores positioned within the rails (Col. 7, line 67-Col. 8, line 23).  Additionally, it would have been obvious to one of ordinary skill in the art to have provided two inner zippers, because doing so would merely amount to a duplication of parts, that would allow for two zippers in separate locations to be used to fasten the inner cover, such as in the same manner as the outer zippers 53 of Maier (see Maier, Figure 5), where it has been held that mere duplication of essential working parts of a device involve only routine skill in the art.  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Jensen teaches an outer liner 220 including a pocket 263 (paragraph 0053), and the pocket holding information about the mattress (paragraph 0053, where the pocket 263 can be used to store various materials that may be associated with the cover assembly or an underlying mattress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier so that the outer liner including a pocket, and the pocket holding recipe cards as taught by Jensen, because the pocket of Jensen allows for pertinent information about a mattress to be stored on the mattress in case a user needs access to the information.
Additionally, Vester teaches providing instructions to a user regarding mattress assembly (paragraph 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Maier, as modified, so that the information stored to be a recipe card because providing set instructions to a user may aid a user to assemble mattress segments in the appropriate density configuration according to their desired firmness profile (paragraph 0037).
Regarding claim 17, Maier, as modified, discloses the subject matter as discussed above with regard to claim 16.  Maier, as modified, further discloses wherein the first layer cover (paragraph 0076, where each layer is comprised of foam and have a textile fabric to cover them to lower the friction between the tub and the layers) includes a first layer identifier 15 (Figure 10 and paragraph 0081 where each layer has flags to provide information about the hardness profile of the layer), wherein the second layer cover (paragraph 0076) includes a second layer identifier 25 (Figure 10 and paragraph 0081), wherein the third layer cover (paragraph 0076) includes a third layer identifier 25 (Figure 10 and paragraph 0081), wherein the fourth layer cover (paragraph 0076) includes a fourth layer identifier 25 (Figure 10 and paragraph 0081), wherein the fifth layer cover (paragraph 0076) includes a fifth layer identifier 25 (Figure 10, and paragraph 0081 where each layer shown has its own individual flag, and see discussion of claim 16 above, where Schwartz is cited for teaching a fifth layer 79, see Schwartz Figure 20),
Regarding claim 19, Maier, as modified, discloses the subject matter as discussed above with regard to claim 16.  Maier, as modified, further discloses wherein the fourth layer and the fifth layer are substantially identical (see discussion of claim 16 above, where Schwartz teaches a fifth layer 79, see Figure 20, and see Maier, paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress, so multiple layers may have substantially identical characteristics).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maier, in view of Schwartz, Magnussen, Jensen, and Vester, and further in view of Howard.
Regarding claim 18, Maier, as modified, discloses the subject matter as discussed above with regard to claims 16 and 17.  Maier, as modified, further discloses wherein the plurality of layers 10, 20, 30, 40 includes a first layer identifier 15 including a first color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), a second layer identifier 25 including a second color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), a third layer identifier 35 including a third color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), a fourth layer 45 identifier including a fourth color (Figure 10 and paragraph 0081 where each layer identifier can be a different color to indicate different hardness profiles), where at least one of the layers can be identical to another layer (paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress), a fifth layer identifier including the fourth color (see discussion above, where Schwartz teaches a fifth layer 79, see Figure 20, and see Maier, paragraph 0070, where only one of the layers is required to be different from the rest of the layers in order to customize the firmness profiles of the mattress so multiple layers may have substantially identical characteristics).
Maier does not disclose wherein the layer identifiers include a colored fabric.
Howard teaches wherein the layer identifiers 32 include a colored fabric (paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Maier, as modified, so that the layer identifiers include a colored fabric as taught by Howard, because doing so would merely amount to a simple substitution of one known element (the flexible material of the flags of Maier, paragraph 0082) for another (the fabric of Howard, paragraph 0028) that would not provide unexpected results because fabric is a generally flexible material that would be capable of providing the flexibility required of the flags of Maier (described in Maier, paragraph 0082) and can provide the color coding required to help a user identify the firmness profile of the layers (see Maier, paragraph 0081 and Howard, paragraph 0028).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Schwartz, Magnussen, Jensen and Vester, and further in view of O’Connell.
Regarding claim 20, Maier, as modified, discloses the subject matter as discussed above with regard to claim 16.  Maier, as modified, further discloses wherein the second, third, and fourth materials are a polyurethane foam (see Maier, paragraph 0028, where the foam used in the layers 20, 30, 40 can be polyurethane foam), where the material can have varying densities (see Maier, paragraph 0077, where each foam layer can be constructed with different densities). 
Maier, as modified, does not disclose the first material is a gel memory foam with a density of about 4.0 pounds per cubic foot, the second material has a density of about 3.6 pounds per cubic foot and an indentation load deflection of between about 20 and about 26, the third material has a density of about 1.8 pounds per cubic foot and an indentation load deflection of about 45, and the fourth material has a density of 1.8 pounds per cubic foot and an indentation load deflection of about 33.
O’Connell teaches wherein a layer 115 is a gel memory foam (Figure 1 and paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Maier, as modified, so that the first material is a gel memory foam as taught by O’Connell, because a memory foam layer which incorporates gel is able to effectively remove or absorb the body heat of a user to provide a cooler temperature to the sleeping area (paragraph 0020).
Additionally, it nevertheless would have been obvious to provide the first material with a density of about 4.0 pounds per cubic foot, the second material with a density of about 3.6 pounds per cubic foot and an indentation load deflection of between about 20 and about 26, the third material with a density of about 1.8 pounds per cubic foot and an indentation load deflection of about 45, and the fourth material with a density of  1.8 pounds per cubic foot and an indentation load deflection of about 33, because doing so would merely amount to an optimization in the firmness profiles of the provided layers in order to provide a customizable mattress through interchangeable layers.  Doing so would not provide unexpected results, as Maier discusses the advantages of using different densities, where the placement of a firmer foam layer lower in the stack of layers 10, 20, 30, and 40 can produce a softer mattress while placing it higher in the stack of layers can provide a firmer mattress, and overall discusses that having different firmness in the layers can allow a user to achieve customized feel (paragraph 0010).  Additionally, Schwartz discusses that to construct a mattress, generally foams with a density of greater than 32 kg per cubic meter (1.998 pounds per cubic foot) are used, and a higher density foam is generally more resilient to impact, is structurally stronger, and retains its properties better over time, and the placement of foams with different compression characteristics in specific orders will change how the mattress is able to be customize to a desired firmness (Col. 11, lines 21-38).  Finally, O’Connell notes that foams with a wide variety of ILD values may be used in the mattress and that by reorienting the support members and the mattress is customizable to the desired body support of the user (paragraph 0015).  In this regard, MPEP 2144.05 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) are relevant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/18/2022